   8:18-cr-00075-LSC-SMB Doc # 62 Filed: 06/29/20 Page 1 of 3 - Page ID # 149



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                                8:18CR75

        vs.
                                                       MEMORANDUM AND ORDER
RONALD E. DORN,

                        Defendant.


       This matter is before the Court on the Defendant’s Motion for Compassionate

Release, ECF No. 61.

       Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]”

       Section 3582(c)(1)(A) also provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a
       term of probation or supervised release with or without conditions that does
       not exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

               (i)     extraordinary and compelling reasons warrant such a
                       reduction;
                       ....

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]
   8:18-cr-00075-LSC-SMB Doc # 62 Filed: 06/29/20 Page 2 of 3 - Page ID # 150




        The Defendant asserts that he submitted a letter to his Warden, dated May 1, 2020,

in which he sought compassionate release, and the Defendant received no response as

of the date of his Motion, mailed June 19, 2020. The Defendant also asserts that he is

diabetic and suffers from high blood pressure, sleep apnea, and morbid obesity. He

expresses concern about potential exposure to the coronavirus in a correctional facility.

        The Defendant was sentenced on January 28, 2019, to terms of imprisonment

totaling ten years, followed by four years of supervised released.1 Even if the Court

accepts as true the Defendant’s assertions regarding his health conditions and the

exhaustion of his administrative remedies, the factors the Court must consider under 18

U.S.C. § 3553(a) preclude an order of compassionate release under 18 U.S.C. §

3582(c)(1)(A). The nature and circumstances of the Defendant’s offenses; the need for

the sentences imposed to reflect the seriousness of the offenses, to promote respect for

the law, and to provide just punishment for the offenses; the need for the sentences

imposed to afford adequate deterrence to criminal conduct; and the need to avoid

unwarranted sentencing disparities among defendants with similar records who have

been found guilty of similar conduct, all weigh against a reduction of the Defendant’s

sentences under 18 U.S.C. § 3582(c)(1)(A).

        Accordingly,

        IT IS ORDERED:

        1. The Defendant’s Motion for Compassionate Release, ECF No. 61, is denied;
           and




        1  Conspiracy to Distribute Methamphetamine in violation of 21 U.S.C. § 846, and Use of a Firearm
in furtherance of the drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A).

                                                   2
8:18-cr-00075-LSC-SMB Doc # 62 Filed: 06/29/20 Page 3 of 3 - Page ID # 151




   2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
      his last known address.

   Dated this 29th day of June 2020.
                                           BY THE COURT:
                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                       3
